Citation Nr: 1201840	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a nose disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Claims for service connection for psychiatric disabilities, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  While the medical evidence of record indicates other psychiatric diagnoses on occasion, the vast majority of the evidence of record clearly reflects that the Veteran has a long standing diagnosis of schizophrenia.  The Veteran has at various times claimed service connection for a psychiatric disability under various diagnoses, claiming everything from schizophrenia to posttraumatic stress disorder (PTSD), to a more generic "nervous condition."  These claims have been denied numerous times over the past three decades.  The Board has recharacterized the issue as a psychiatric disability to comply with Clemons, supra.  

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2011, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal on the issue of entitlement to a service connection for a nose disorder. 

2.  In a June 2004 decision the Board denied the reopening of the claim for service connection for a psychiatric disability on the basis that new and material evidence had not been submitted; no evidence of a psychiatric disability during service, within a year of separation from service, or a nexus to service was shown. 

3.  In February 2008, the United States Court of Appeals for Veterans Claims (Court) affirmed the June 2004 Board decision that new and material evidence had not been submitted to reopen the claim for service connection for a psychiatric disability; the June 2004 decision the Board denying the reopening of the claim for service connection for a psychiatric disability is final.  

4.  The evidence received since the June 2004 Board decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim for service connection for a psychiatric disability. 

5.  In an unappealed June 2006 rating decision, the reopening of the claim for service connection for a right knee disability was denied on the basis that new and material evidence had not been submitted; no evidence of a current disability was shown.  

6.  The evidence received since the June 2006 rating decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim. 

7.  In an unappealed June 2006 rating decision, service connection for sinusitis was denied on the basis that there was no evidence linking any current disability to service.  

8.  The evidence received since the June 2006 rating decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a nose disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for reopening of a previously denied claim of service connection for a psychiatric disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for reopening of a previously denied claim of service connection for a right knee disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  The criteria for reopening of a previously denied claim of service connection for sinusitis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

Where the appellant seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to an appellant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims in letters dated April 2008, June 2008 and February 2009.  These notification letters substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  These letters also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), and substantially complied with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has obtained service treatment records; VA treatment records; private treatment records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

At the August 2011 hearing, the Veteran specifically waived any error in the content or the timing of the notice provided.  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Nose Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2011 hearing before the undersigned Veterans Law Judge, the appellant requested to withdraw his claim for service connection for a nose disorder.  This serves to withdraw this issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

III.  New and Material Evidence to Reopen Claims.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

A.  Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  

A psychosis may be presumed to have been incurred during active military service if it manifests to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Schizophrenia is a psychosis.  38 C.F.R. §§ 3.384.

The evidence of record shows that the Veteran has a long history of schizophrenia.  The initial diagnosis was made upon VA psychiatric hospitalization in October 1976.  This was more than a year after the he separated from service in June 1975.  Service treatment records did not reveal any complaints of, treatment for, or diagnosis of any psychiatric disorder during service.  There is no evidence that the Veteran's schizophrenia became manifest during the one year presumptive period after he separated from service.  There is no evidence linking the Veteran's current psychiatric disability to service.  

The Veteran has been claiming entitlement to service connection for a psychiatric disability since 1977.  After the initial claim for service connection was denied, multiple attempts to reopen the claim for service connection have been denied over the past three decades.  

Most recently, a June 2004 Board decision denied the reopening of the claim for service connection for a psychiatric disability on the basis that new and material evidence had not been submitted.  No evidence of a psychiatric disability during service, or within a year of separation from service was shown.  There was also no evidence of a nexus linking the Veteran's current psychiatric disability to service. 

The Veteran appealed the Board's decision.  Ultimately, in February 2008, the Court affirmed the June 2004 Board decision that new and material evidence had not been submitted to reopen the claim for service connection for a psychiatric disability.  Accordingly, the June 2004 decision of the Board denying the reopening of the claim for service connection for a psychiatric disability is final.  38 U.S.C.A. § 7104(b).

The evidence of record at the time of the June 2004 Board decision consisted of the Veteran's service treatment records and over three decades of medical records related to treatment of the Veteran's schizophrenia beginning with an October 1976 VA psychiatric hospitalization report and continuing to the present.  As indicated above, the Service treatment records do not reveal any complaints of, treatment for, or diagnosis of any psychiatric disorder during service.  The initial diagnosis of schizophrenia was made upon VA psychiatric hospitalization in October 1976.  This was more than a year after the he separated from service in June 1975.  The four volumes of evidence of record prior to the June 2004 Board decision reveal that the Veteran continued to require treatment for schizophrenia from October 1976 until the present.  There is no evidence that the Veteran's schizophrenia became manifest during the one year presumptive period after he separated from service.  

Put simply, at the time of the June 2004 Board decision, which is the last final decision denying the reopening of the claim for service connection for a psychiatric disability, there was no evidence of:  a psychiatric disability during service, a psychosis within a year of separation from service, and no evidence of a nexus linking the current psychiatric disability to service.

The evidence received since the June 2004 Board decision includes current VA treatment records, some private treatment records, and the Veteran's testimony at his August 2011 hearing.  

The VA and private treatment records reveal recent treatment for a variety of medial disorders.  These records also confirm that the Veteran continues to be diagnosed with and treated for schizophrenia.  None of the evidence submitted establishes that the Veteran's schizophrenia became manifest during the one year presumptive period after he separated from service, nor does it establish a link between the current psychiatric disability and military service.  

At the August 2011 hearing, the Veteran admitted that he did not have any new and material evidence related to his claims to reopen.  An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The evidence received since the June 2004 Board decision denying the reopening of the claim for service connection for a psychiatric disability is not "new."  It merely establishes that treatment for schizophrenia continues to the present.  It does not address a nexus to service or manifestation of a psychosis during the presumptive period.  New and material evidence to reopen a claim of service connection for a psychiatric disability has not been received and reopening the claim is not warranted. 

B.  Right Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  

A June 2006 rating decision denied the reopening of the claim for service connection for a right knee disability on the basis that new and material evidence had not been submitted.  No evidence of a current chronic right knee disability was shown.  The Veteran did not appeal this decision; it is final.  

The evidence of record at the time of the June 2006 RO rating decision consisted of the Veteran's service treatment records and over three decades of medical records.  The vast majority of these records are related to treatment of the Veteran's schizophrenia beginning with an October 1976 VA psychiatric hospitalization report and continuing to the present.  There is no evidence of treatment for knee disabilities in these records.  The Service treatment records do not reveal any complaints of, treatment for, or diagnosis of any knee disorder during service.  No abnormality of the knees or lower extremities was noted on separation examination.  

Put simply, at the time of the June 2006 RO rating decision, which is the last final decision denying the reopening of the claim for service connection for a right knee disability, there was no evidence of:  a right knee injury or disability during service and no evidence of any current knee disability.

The evidence received since the June 2006 rating decision includes current VA treatment records, some private treatment records, and the Veteran's testimony at his August 2011 hearing.  

The VA treatment records reveal recent treatment for a variety of medial disorders with primary treatment being for his schizophrenia.  A September 2006 record indicates that the Veteran reported right knee pain from playing tennis and golf.  There is no diagnosis of a right knee disability.  A private treatment record dated August 2005 reveals that the Veteran had complaints of right knee pain from playing a recent game of tennis.  None of the evidence submitted establishes that the Veteran has a current chronic right knee disability or that any such disability is related to service.  Rather, the only evidence of record indicates recent complaints of right knee pain related to playing tennis and golf over four decades after he separated from service.  

Again, at the August 2011 hearing, the Veteran admitted that he did not have any new and material evidence related to his claims to reopen.  An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The evidence received since the June 2006 rating decision denying the reopening of the claim for service connection for a right knee disability is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it shows recent complaints of right knee pain related to a recent athletic activity.  It does not link any current right knee pain to service; it does not does not raise any reasonable possibility of substantiating the claim.  New and material evidence to reopen a claim of service connection for a right knee disability has not been received and reopening the claim is not warranted. 

C.  Sinusitis

A June 2006 rating decision denied service connection for sinusitis.  No evidence of a current chronic sinusitis disability was shown.  The Veteran did not appeal this decision; it is final.  

The evidence of record at the time of the June 2006 RO rating decision consisted of the Veteran's service treatment records and over three decades of medical records.  Again, the vast majority of these records are related to treatment of the Veteran's schizophrenia beginning with an October 1976 VA psychiatric hospitalization report and continuing to the present.  An October 2002 VA treatment record shows that the Veteran had complaints of cough, nasal congestion, and tender sinuses.  The diagnosis was acute sinusitis.  A November 2002 VA treatment record indicates continued symptoms and the diagnosis was chronic sinusitis.  The Service treatment records reveal a single instance of complaints of cough and runny nose.  There is no evidence of a diagnosis of sinusitis during service.  No abnormality of sinuses was noted on separation examination.  

The evidence received since the June 2006 rating decision includes current VA treatment records, some private treatment records, and the Veteran's testimony at his August 2011 hearing.  

The VA treatment records reveal recent complaints of sinus congestion and drainage.  A June 2010 VA treatment record ultimately indicates the diagnosis as upper respiratory infection, not sinusitis.  Moreover, the Veteran receives treatment on a regular basis from VA, and his recent medical problem list does not indicate sinusitis as a diagnosis.  An April 2006 private medical record reveals the Veteran was treated for complaints of cough and congestion.  None of the evidence submitted establishes that the Veteran has a current diagnosis of sinusitis or that any such disability is related to service.  Rather, the only evidence of record indicates treatment for recent complaints of sinus congestion that was manifested over four decades after he separated from service.  

Again, at the August 2011 hearing, the Veteran admitted that he did not have any new and material evidence related to any of his claims to reopen.  

The evidence received since the June 2006 rating decision denying service connection for sinusitis is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it merely shows recent complaints of sinus symptoms.  It does not link any current sinus symptoms to service; it does not does not raise any reasonable possibility of substantiating the claim.  New and material evidence to reopen a claim of service connection for sinusitis has not been received and reopening the claim is not warranted. 


ORDER

The appeal for service connection for a nose disorder is dismissed.

New and material evidence not having been received, reopening the claim of service connection for a psychiatric disability is denied. 

New and material evidence not having been received, reopening the claim of service connection for a right knee disability is denied. 


New and material evidence not having been received, reopening the claim of service connection for sinusitis is denied. 


REMAND

The Veteran claims service connection for hearing loss.  

At the August 2011 hearing he testified that he experienced acoustic trauma in the form of noise exposure to explosions and weapons fire during service.  The Veteran's separation papers do show that his military occupational specialty (MOS) was as an armor unit supply specialist.  

He has not been accorded a VA audiology Compensation and Pension examination.  In light of his testimony, VA examination appears warranted to determine whether he has a hearing loss as defined by VA.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a VA audiology Compensation and Pension examination.  The report of examination should include a detailed account of all manifestations of hearing loss found to be present.  The examiner should review the evidence of record with attention to the service treatment records and the audiology test results contained therein and provide opinions on the following:

* Whether the Veteran has a current hearing loss disability.

* Whether it is as least as likely as not (50 percent or greater probability) that any current hearing loss disability was incurred during active service, or as the result of noise exposure during service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim for service connection for hearing loss.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


